Citation Nr: 1704839	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-39 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.     

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a back disability. 

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active duty in the Air Force from July 1972 to July 1992.  

This case comes before the Board of Veterans'Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

While this appeal was pending, the RO granted service connection for peripheral neuropathy of the bilateral upper extremities (in an April 2016 decision), erectile dysfunction (in a January 2016 decision), and a voiding dysfunction (in a January 2016 decision).   

Since those grants constitute a full grant of the benefits sought on appeal, those claims are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a back disability and a left hip disability, to include as secondary to a back disability, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1992, service connection for a back disability was denied on the basis that it was not related to the Veteran's active service.

2.  Evidence received since the December 1992 rating decision denying service connection for a back disability includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3. Hypertension was not incurred during active service and is not aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

 VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records. The Veteran has not identified any relevant records aside from those that are already in evidence. As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

 Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims. Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for a back disability in September 2008.  His claim was previously denied in December 1992.

At the time of his December 1992 denial, evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the last final denial, evidence added includes the Veteran's statements and additional medical evidence. 

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a back disability is reopened. Because additional evidence is necessary to adjudicate the merits of the reopened claim, the reopened claim is addressed in the Remand portion of this decision.

Service Connection 

The Veteran asserts that his hypertension is related to his active service, and specifically to his service-connected diabetes mellitus, type II.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2016).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Regarding the first element of service connection (i.e. a current diagnosis), the Veteran's post-service VA medical records show that he has had a diagnosis of hypertension since the early 1990s, described as "mild hypertension" by his treatment providers.  As the Veteran has a current diagnoses of hypertension, element (1) of Shedden, a current disability, has been met.       

Turning to the second element of Shedden, the Veteran's service treatment records (STRs) show that he had no issues with hypertension in active service, and that his blood pressure readings were normal.  As such, the second element has not been met.    
 
Turning to element (3) of Shedden, a medical nexus, the March 2016 VA examiner opined that the Veteran's hypertension was less likely as not related to his active service or to his service-related diabetes mellitus.  The examiner related that while diabetes is known to, and commonly aggravates, hypertension, the Veteran's mild hypertension was diagnosed years before his diabetes, and is controlled with a relatively low dose of one medication.  The examiner noted that there was no evidence that the hypertension was aggravated beyond the normal course of the condition by the Veteran's diabetes.  

As such, the nexus element has not been met.  There is no evidence to show that the Veteran's hypertension is related to his active service, or to his diabetes mellitus, nor is there any evidence that his diabetes mellitus aggravated his hypertension. 

After a review of the record, the Board concludes that entitlement to service connection for hypertension is not warranted.  While the Veteran is currently diagnosed with the condition, the competent and probative evidence of record does not demonstrate a nexus between the hypertension and his active service.  The Veteran's STRs are absent of a diagnosis of hypertension during active service, and the record does not show that his hypertension has been aggravated beyond its natural course due to his service-connected diabetes.  

The Board recognizes that the Veteran asserts that his hypertension is related to his diabetes mellitus.  However, while the Veteran is competent to report symptoms, in this case, he is not competent to provide a medical nexus or determine aggravation. The cause or aggravation of hypertension requires training to understand the cardio and vascular systems, the symptoms caused by hypertension and what would constitute a cause or aggravation of those symptoms. This is training and knowledge that the Veteran does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim.  The Board finds the March 2016 VA examination to be the only competent and probative evidence of record, and therefore finds that service connection for hypertension is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for hypertension is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claims.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that his back disability is related to his active service, and that his left hip disability is secondary to his back disability. 

The Veteran underwent a VA examination for his back disability in March 2016.  The examiner opined that the Veteran's back disability was not related to his active service, as the Veteran did not have a diagnosed back disorder until about 1998 (six years after the Veteran separated from active service).  The examiner also noted that the Veteran's service treatment records (STRs) had not been provided to the examiner.

The Board finds the March 2016 examination inadequate.  The Veteran's STRs are replete with notations about back issues.  See August 20, 199, September 3, 1991, November 4, 1991 - "patient comes in today with a history of low back pain," assessment of "probable low back strain," then "low back pain."  January 16, 1992 lower back pain under "dentist's comments" - "lower back aches - see chiropractor."  As such, the Veteran must be scheduled for a new examination by an examiner who must consider the entirety of his medical records, including his STRs.

Due to the fact that the Veteran asserts that his left hip disability is related to his back disability, that issue must also be remanded long with the back claims as the two claims are intertwined.   

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an examination of his back and hip disabilities. The Veteran's Service Treatment Records as well as the entire electronic file must be provided and reviewed by the examiner and a notation that such a review has taken place must be noted in the examination report.

The examiner is also to consider the Veteran's lay statements regarding his back and hip disabilities and their onset and symptoms.

The examiner must provide the following opinions:

a) Diagnose all current back and left hip disorders.

b) For each identified back or hip disability, provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the identified back and left hip disorders are related to his active service, to include the treatment for back issues that the Veteran underwent while in active service (see STRs).

c) For the hip disorders, the examiner(s) should specifically opine as to whether it is at least as likely as not that any identified  left hip disorder, is secondary to any identified back disorder(s).

2. Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


